Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDING JUNE 30, 2010 TABLE OF CONTENTS 1. Introduction 2 2. Core Business and Strategy 2 3. Highlights of Q2 2010 2 3.1. Operational 2 3.2. Financial 2 3.3. Business Development 3 4. Q2 Operating Performance 3 5. Q2 Financial Results 8 6. 2010 Operating Outlook 10 7. Liquidity and Capital Resources 11 8. Investments and Investment Income 11 9. Financial Instruments 12 10. Contractual Commitments & Contingencies 12 11. General and Administrative 13 12. Exploration and Project Development 13 13. Non-GAAP Measures 13 14. Risks and Uncertainties 14 15. Critical Accounting Policies and Estimates 14 16. Future Adoption of International Financial Reporting Standards 14 17. Subsequent Events 17 18. Disclosure Controls and Procedures 17 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations: Second Quarter 2010 August 11, 2010 1. Introduction The Management's Discussion and Analysis (“MD&A”) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the second quarter ended June 30, 2010 (“Q2 2010”), and 2009 (“Q2 2009”), should be read in conjunction with the unaudited consolidated financial statements for the three and six months ended June30, 2010 and 2009 and the related notes contained therein, which have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2009, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 2. Core Business and Strategy Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation.
